Allowable Subject Matter
	Claims 1-31 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1 and 20, the prior art of record fails to teach or suggest, either alone or in combination “method comprising: displaying a sequence of frames at display device at a frame rate; and with a control module, setting an illumination configuration to be applied by the display device during a frame period for each frame of the sequence of frames based on the frame rate, the illumination configuration, when applied by the display device. controlling: at least one of an illumination level and a duration for an illumination strobe; and at least one of an illumination level for an illumination fill preceding the illumination strobe in the frame period and an illumination level for an illumination fill following the illumination strobe in the frame period.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEJOON AHN/Examiner, Art Unit 2628